                Case 1:19-cr-00804-VEC Document 21 Filed 11/12/19 Page 1 of 5

                                                                            JUDGE CAPRONl
     UNITED STATES DISTRICT COURT
_1   SOUTHERN DISTRICT OF NEW YORK
<.:c - - - - - - - - - - - - - - - - - - -x
      UNITED STATES OF AMERICA

                                                                     INDICTMENT
                      - v. -

      ZHONGSAN LIU,
                                                               }g9CRIM 80,4
                                      Defendant.
     - - - - - - - - - - - - - - - - - - -x

                                         COUNT ONE
                             (Conspiracy to Commit Visa Fraud)

           The Grand Jury charges:                                                                     ',


           1.       From in or about 2017, up to and including in or about

     September 2019, in the Southern District of New York and elsewhere,

     ZHONGSAN      LIU,   the       defendant,       and   others     known    and   unknown,

     knowingly combined,            conspired,   confederated,        and agreed together

     and with each other to commit an offense against the United States,

     to wit, Title 18, United States Code, Section 1546(a).

           2.       It was     a    part    and an    object   of     the    conspiracy   that

     ZHONGSAN      LIU,   the       defendant,       and   others     known    and   unknown,

     knowingly made under oath, and under penalty of perjury under Title

     28, United States Code, Section 1746, knowingly subscribed as true,

     false statements with respect to material facts in applications,

     affidavits, and other documents required by the immigration laws
                                                                                                 -"~
     and   regulations       prescribed       thereunder,      and    knowingly presented
                                                                                            I
     such applications, affidavits, and other documents which conta/ned




                                f      I'
           Case 1:19-cr-00804-VEC Document 21 Filed 11/12/19 Page 2 of 5



such false statements and which failed to contain any reasonable

basis in law and fact,            to wit,       LIU participated in a scheme to

submit to the U.S. Department of State information in support of

visa applications for employees of the government of the People's

Republic of China (the "PRC Government")                  that LIU knew contained

materially false and fraudulent statements.

                                      Overt Acts

      3.       In    furtherance    of   the     conspiracy     and    to    effect    the

illegal object thereof,            ZHONGSAN LIU, the defendant, and his co-

conspirators committed the following overt acts, among others, in

the Southern District of New York and elsewhere:

              a.      On or about February 6, 2018, LIU traveled through

Manhattan to a particular U.S. university in Massachusetts in order

to   arrange        for   that   university      to   sponsor   a     visa   for   a   PRC

Government employee to come to the United States as a visiting

research scholar, when,            in truth and in fact,        the PRC Government

employee's primary purpose in the United States would consist of

working full-time for the PRC Government rather than conducting

research at the sponsoring university.

              b.      On or about July 17, 2018, LIU placed a phone call

to his colleague, a PRC Government employee, and instructed her to

visit a particular U.S. university in order to bolster the false



                                            2




                                                      \
            Case 1:19-cr-00804-VEC Document 21 Filed 11/12/19 Page 3 of 5



impression           that    his    colleague    was    conducting       research    at    the

university in compliance with her visa requirements,                           rather than

working full-time for the PRC Government in the United States.

                c.      On or about November 21, 2018, LIU met with a PRC

Government official at the PRC Government's Consulate General in

Manhattan to provide information and receive advice regarding the

procurement of a U.S. visa for a PRC Government employee.

                 (Title 18, United States Code, Section 371.)

                                    FORFEITURE ALLEGATION

       4.      As a result of committing the offense alleged in Count

One of this Indictment, ZHONGSAN LIU, the defendant, shall forfeit

to the United States,                pursuant to Title 18, United States Code,

Section 982(a) (6), all conveyances, including any vessel, vehicle,

or aircraft, used in the commission of said offense; all property,

real   and personal,               that   constitutes    or    is   derived    from or      is

traceable to the proceeds obtained directly or indirectly from the

commission of the offense;                  and all property,        real or personal,

that   was      used        to   facilitate,     or    was    intended    to   be   used    to

facilitate,          the     commission     of   said offense,       including but         not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said offense.




                                                 3
          Case 1:19-cr-00804-VEC Document 21 Filed 11/12/19 Page 4 of 5



                          Substitute Assets Provision

     5.       If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.     cannot    be     located    upon    the   exercise    of      due

             diligence;

             b.     has been transferred or sold to, or deposited with,

              a third person;

              c.    has   been     placed beyond    the    jurisdiction      of   the

             Court;

             d.     has been substantially diminished in value; or

             e.     has   been     commingled    with     other   property     which

              cannot be subdivided without difficulty;


it is the intent of the United States, pursuant to Title 21, United

States Code,       Section    853 (p)   and Title 28,       United States Code,

Section 246l(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

               (Title 18, United States Code, Section 982;
             Title 21, United States Code, Section 853; and
              Title 28, United States Code, Section 2461.)




~~
FOREPERSON                                     GEO~           BERMAN
                                               United States Attorney



                                         4
Case 1:19-cr-00804-VEC Document 21 Filed 11/12/19 Page 5 of 5


          Form No. USA-33s-274        (Ed. 9-25-58)




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                               v.

                       ZHONGSAN LIU,

                                             Defendant.


                         INDICTMENT

                           19 Cr.

                (18   u.s.c.   §§   371, 1546)

                  GEOFFREY S. BERMAN
                 United States Attorney



                         Foreperson




                 ~;v~1eJ"/f/M" foH!,t)
               fl///M I /I- 1)-3°      0#:t°      04//l
                                           ~,11111~
                                         -       v✓h~
